DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Objections
3.	Claim 2 is objected to because of the following informalities:  Line 3 states “a cloud source” and should be replaced with “the cloud source”.  Appropriate correction is required.

4.	Claim 7 is objected to because of the following informalities:  Line 4 states “the machine identify” and should be replaced with “the machine identity”.  Appropriate correction is required.

5.	Claim 13 is objected to because of the following informalities:  Lines 4-5 state “a cloud source” and should be replaced with “the cloud source”.  Appropriate correction is required.

6.	Claim 16 is objected to because of the following informalities:  Line 3 states “the machine identify” and should be replaced with “the machine identity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites the limitation "the first IHS" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the peripheral device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the custom workspace" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the peripheral device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation " the custom workspace " in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 are further rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
10.	Claims 1-20 are drawn to a memory.
As per claims 1 and 12, the specification does not provide a clear definition for the claimed “memory”. A Broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.
Claims 2-11 and 13-20 are rejected based on their dependencies of claims 1 and 12.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 6-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LV et al. (US Pub. No. 2021/0014317 A1 hereinafter “LV”) in view of Croft et al. (US Pub. No. 2007/0174410 A1 hereinafter “Croft”).
Referring to claim 1, LV discloses a workspace orchestration system (LV – Fig. 1 shows computing environment 100.) comprising: 
an Information Handling System (IHS) comprising at least one processor, and at least one memory coupled to the at least one processor, the at least one memory having program instructions stored thereon that, upon execution by the at least one processor, cause the first IHS to (LV - Fig. 2 & Par. [0040 ] disclose a host 140 having a CPU 210 and RAM 211. Processor 210 is configured to execute instructions, for example, executable instructions that perform one or more operations described herein and may be stored in memory 211.): 
instantiate a first workspace comprising a storage and a first interface (LV – Par. [0051, 0065] disclose MyRemote Desktop is a virtual desktop 142. The virtual desktop using virtual desktop protocol (VDP) service using the authenticated session established. Par. [0016] states a file can be stored on a remote computing system. Par. [0041] discloses a remote computing system, host 140, having a storage system 24 be internal to host 140, for example, a local storage device.) configured to communicate with a second interface configured in a second workspace administered by the workspace orchestration system, the storage accessed by the second workspace using the first interface (LV – Par. [0051, 0065] disclose MyRemote Desktop is a virtual desktop 142 communicates with user interface 300 configured in a workspace provided by workspace engine 122 in Fig. The virtual desktop using virtual desktop protocol (VDP) service using the authenticated session established. Par. [0016] states a file can be stored on a remote computing system. Par. [0041] discloses a remote computing system, host 140, having a storage system 24 be internal to host 140, for example, a local storage device. Par. [0016] discloses the user may open a file stored on a remote computing system, such as a file located on a virtual desktop, by clicking on an icon corresponding to the file displayed in the workspace. The workspace engine automatically accesses the file on the remote computing system.).
LV fails to explicitly disclose a cache database.
Croft discloses a cache database (Croft – Par. [0165] discloses each computer 100 has a cache memory 140.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Croft’s teachings with LV’s teachings for the benefit of the hardware lifecycle may be extended by increasing the amount of hardware resources assigned to virtual machines as computational demands increase over time (Croft – Par. [0007]).

Referring to claim 2, LV and Croft disclose the system of claim 1, wherein first interface is further executed to: 
receive a request for a file stored on a cloud source from the second workspace (LV – Par. [0019] discloses the workspace allows a user to open a file stored in one location using an application running in a different location. In an example, the user selects a graphical representation of a file stored at a remote location, such as a cloud storage drive, and then selects an option provided by the workspace to open the file using an application running on a virtual desktop that is different than the remote location at which the file is stored.); 
when the file does not exist in the cache database (Croft – Par. [0667] discloses the streaming service 1954 determines whether a local copy of a file within the plurality of resource files exists in a cache on the client machine 10 prior to retrieving the file from the plurality of resource files. In still another embodiment, the file system filter driver 1964 determines whether the local copy exists in the cache.), forward the request to a cloud source (LV – Par. [0062] discloses at 402, user input indicating a file transfer to a virtual desktop is received by virtual desktop client 128, such as via workspace engine 122 of FIG. 1. For example, the user may provide drag and drop input by dragging a file from a folder (e.g., a folder associated with a cloud drive) onto a graphical representation of a virtual desktop, such as graphical representation 310 of FIGS. 3A, 3B, and 3C.); and 
store the requested file in the cache database (Croft – Par. [0668] discloses the streaming service 1954 stores a plurality of resource files in a cache on the client machine 10. In one of these embodiments, the streaming service 1954 may provide functionality for caching a plurality of resource files upon receiving a request to cache the plurality of resource files.).

Referring to claim 6, LV and Croft disclose the system of claim 1, wherein the program instructions are further executed to: upon a request to instantiate a custom workspace on the IHS, receive a user identity of a user, the custom workspace comprising the second workspace (LV – Par. [0076] discloses at step 512, stored credentials related to the remote device are identified. In certain embodiments, the stored credentials were provided by the user, such as when the user first added a connection to the remote device from the workspace. In an example, the remote device is a virtual desktop, and the stored credentials include a username and/or password for logging into the virtual desktop. In an example, the user indicated at step 510 to open a file stored on a virtual desktop using an application running on the virtual desktop, and the stored credentials correspond to the virtual desktop.); obtain, from the cache database, one or more policies associated with the user, the policies identifying one or more applications to be implemented in the custom workspace, application settings to be applied to each of the applications, or workspace settings to be applied to the custom workspace; and instantiate the custom workspace using the obtained policies (LV – Par. [0040] discloses the storage system 224 storing configurations. Par. [0048] discloses in some cases using stored credentials provided by the user (e.g., as part of a configuration process for the workspace wherein the user set up a connection to “MyRemoteDesktop”), and access the file “Outline.doc” at the location that was identified by the user at the time graphical representation 302 was added to the workspace. As such, the file is opened for viewing and/or modification within user interface 300 without requiring the user to manually connect to “MyRemoteDesktop”, navigate to the file, and open it. In one example, workspace engine 122 retrieves the file “Outline.doc” from “MyRemoteDesktop”, such as via virtual desktop client 124.).

Referring to claim 7, LV and Croft disclose the system of claim 6, wherein the program instructions are further executed to: receive a machine identity of the HIS (Croft – Par. [0326] discloses an identifier for the selected virtual machine may be transmitted to the client machine 10.); and determine the one or more policies according to the machine identify of the HIS (Croft – Par. [0326] discloses after an execution machine has been selected, a virtual machine providing a requested computing environment is identified (step 812). In some embodiments, declarative policies such as rules databases, policy databases or scripts are consulted to direct requests to a virtual machine.).

Referring to claim 8, LV and Croft disclose the system of claim 6, wherein the program instructions are further executed to: discover a peripheral device nearby to the IHS according to the one or more policies (LV – Par. [0055] discloses Menu 314 also includes a “remote print” option, which allows the user to print the given resource on a remote printer. In some embodiments, the user has set up connections to one or remote printers through interactions with workspace engine 122 of FIG. 1.); and configure the peripheral device for operation with the custom workspace (LV – Par. [0055] discloses Menu 314 also includes a “remote print” option, which allows the user to print the given resource on a remote printer. In some embodiments, the user has set up connections to one or remote printers through interactions with workspace engine 122 of FIG. 1.).

Referring to claim 9, LV and Croft disclose the system of claim 6, wherein the peripheral device comprises at least one of a printer, a human interface device, a headset, a webcam, a mouse, a keyboard, a graphics tablet, an image scanner, a barcode reader, a stylus, a camera, a webcam, a game pad, a memory unit, a monitor, a projector, a printer, a microphone, headphones, and a loudspeaker, and a personal Bluetooth device (LV – Par. [0055] discloses a remote printer.).

Referring to claim 11, LV and Croft disclose the system of claim 1, wherein the program instructions are further executed to: discover a change to the custom workspace during operation of the custom workspace; and update the policies in the cache database.

Referring to claim 12, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 13, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 15, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 20, note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.


13.	Claims 3, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of Croft, and further in view of Criswell et al. (US Pub. No. 2015/0074340 A1 hereinafter “Criswell”).
Referring to claim 3, LV and Croft disclose the system of claim 2, however, fail to explicitly disclose wherein the first interface is further executed to: when insufficient capacity exists for storage of the file in the cache database, identify one or more previously stored files having a lowest priority that consume a sufficient storage space for the requested file; and delete the previously stored files having the lowest priority.
	Criswell discloses when insufficient capacity exists for storage of the file in the cache database, identify one or more previously stored files having a lowest priority that consume a sufficient storage space for the requested file (Criswell – Par. [0061] discloses returning to block 310, if there is not space in the cache for the data, the method 300 may proceed from block 310 to block 311. At block 311, space may be freed up in the cache based on the cache policy. In some embodiments, the space may be freed up according to a relevancy policy that is based on the cache policy. For example, as mentioned above, in some embodiments, data and associated files stored in the cache may be given a particular score and/or rank based on one or more characteristics of the data such as file size, access frequency, and/or duration since the last access to a file.); and delete the previously stored files having the lowest priority (Criswell – Par. [0061] discloses to free up space in the cache to store the data, one or more files may be removed from the cache based on their scores and/or rank as compared to other files stored on the cache, where the files with the lowest rank or score may be removed first. The files may be transferred from the cache to the HDD or simply deleted from the cache depending on the importance of maintaining the files on the electronic device. In some embodiments, the number of files removed from the cache may be based on the amount of space needed to free up in the cache and the size of the lowest priority files.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Criswell’s teachings with LV and Croft’s teachings for the benefit of the storage manager allowing for the electronic device to have a relatively large and inexpensive storage capacity through the use of the first storage medium while reducing and/or minimizing the negative effects of increased power consumption associated with the first storage medium (Criswell – Par. [0016]).

Referring to claim 5, LV, Croft and Criswell disclose the system of claim 3, wherein the priority of the requested file and the previously stored files are determined according to one or more policies of the cache database (Criswell – Par. [0061] discloses returning to block 310, if there is not space in the cache for the data, the method 300 may proceed from block 310 to block 311. At block 311, space may be freed up in the cache based on the cache policy. In some embodiments, the space may be freed up according to a relevancy policy that is based on the cache policy. For example, as mentioned above, in some embodiments, data and associated files stored in the cache may be given a particular score and/or rank based on one or more characteristics of the data such as file size, access frequency, and/or duration since the last access to a file.).

Referring to claim 14, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LV in view of Croft and Criswell, and further in view of Harrington et al. (US Pub. No. 2019/0146875 A1 hereinafter “Harrington”).
Referring to claim 4, LV, Croft and Criswell disclose the system of claim 3, however, fail to explicitly disclose wherein the instructions comprise a machine learning (ML) process that is executed to determine the priority of the requested file and the previously stored files.
	Harrington discloses a machine learning (ML) process that is executed to determine the priority of the requested file and the previously stored files (Harrington – Par. [0044] discloses Processing proceeds to operation S280, where machine learning sub-mod 306 of priority value assignment mod 302 revises the machine logic for determining priority values. In this example embodiment, machine learning sub-mod 306 of priority value assignment mod 302 of control program 300 of FIG. 3A analyzes whether the priority values assigned by set of machine logic rules 304 to the eight files has room for improved accuracy. In the present example embodiment, machine learning sub-mod determines that additional weight should be granted to the value of the reads per minute category, as File 3 shared a priority value classification of 3 with File 4, which would have led to a sub-optimal result of File 3 having a lower priority value assigned to it than File 1, despite being read 600% more often than File 1. The machine learning sub-mod also creates a rule that files with a 0 value for data protection cannot share a priority value with files that have a 1 value for data protection.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Harrington’s teachings with LV, Croft and Criswell’s teachings for the benefit of optimizing the assignment of priority values in the event of future disk drive failures (Harrington – Par. [0044]).

15.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of Croft, and further in view of King (US Pub. No. 2010/0100930 A1 hereinafter “King”).
Referring to claim 10, LV and Croft disclose the system of claim 6, however, fail to explicitly disclose wherein the program instructions are further executed to: discover one or more unused communication devices configured on the custom workspace according to the policies; and disable the unused communication devices.
	King discloses wherein the program instructions are further executed to: discover one or more unused communication devices according to the policies (King – Par. [0217] discloses the information about communication activity can also include detecting whether the wireless communication device is idle and/or period for which it is idle (e.g., active but not connected to any other wireless device using wireless link). As another example, the information about communication activity can include information regarding whether the wireless communication device is active (enabled) or inactive (disabled).); and disable the unused communication devices (King – Par. [0218] discloses if the wireless communication device in a wireless client is detected to be in an ad hoc connection, and the wireless security policy has been set to Auto, the wireless communication device (wireless interface) can be automatically disabled (e.g., without prompting the client to take action). In this embodiment, a message that the interface has been disabled (e.g., by the client software module) can be displayed for information of the user of the wireless client.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include King’s teachings with LV and Croft’s teachings for the benefit of facilitating the customer entities to customize their workspace per their security needs, compliance requirements, budgets etc (King – Par. [0017]).


Referring to claim 19, note the rejection of claim 10 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181